Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                     No. 04-19-00583-CV

                    IN THE INTEREST OF I.J.S., ET AL., CHILDREN


                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01574
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        On September 12, 2019, we ordered appellant to show cause why this appeal should not
be dismissed for lack of jurisdiction because the notice of appeal was filed late. On September
23, 2019, appellant’s counsel filed a response to our order, explaining that he did not learn he
had been appointed to represent appellant until the day the notice of appeal was due, and that he
promptly filed the notice of appeal as soon as he confirmed the appointment. Because the notice
of appeal was filed within the period for granting a motion for extension of time under Texas
Rule of Appellate Procedure 26.3, and because appellant’s response provides a reasonable
explanation for the failure to timely file the notice of appeal, we conclude that we have
jurisdiction over this appeal. See TEX. R. APP. P. 26.3; Hone v. Hanafin, 104 S.W.3d 884, 886–
87 (Tex. 2003).

        At this time, the appellate record is complete. We therefore ORDER appellant to file her
brief by or before October 14, 2019. See TEX. R. APP. P. 38.6(a)(2).



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.


                                                    ___________________________________
                                                    Luz Estrada,
                                                    Chief Deputy Clerk